DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 10/22/2021 has been entered. Claims 1, 7, 13, 16, have been amended and claim 6, 15 have been cancelled. Therefore, claims 1-5, 7-14 and 16-18 are now pending in the application.

Allowable Subject Matter
Claims 1-5, 7-14 and 16-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art ltomi (US — 2010/0182762 A1) discloses Sensor Unit comprising:
a wheel speed detection device installable on a wheel bearing (Figs: 1) which comprises an outer ring (101, Fig: 4-5) and an inner ring (Attached figure and fig: 4-5) coupled to a rotating shaft (102, Fig: 4-5) and relatively rotated relative to the outer ring about the rotating shaft (Fig: 4-5), the wheel speed detection device comprising:
a first target (135, Fig: 4-5) concentrically coupled to the rotating shaft (Fig: 4-5);
a cap (106, Fig: 4-5) coupled to the outer ring (101) to cover the first target (135, Fig: 4-5) and the second target;

teaching reference Norimatsu (US — 2013/0249273 A1) discloses Wheel Bearing Apparatus Provided with a Rotational Speed Detecting Apparatus comprising:
a second target (13, Fig: 1) disposed along an outer circumference of the inner ring (Fig: 1);
a second sensor (18, Fig: 1) configured to detect a variation in magnetic pole of the second target (13, Fig: 1) due to a rotation of the inner ring and disposed in the cap (Fig: 1).
However, prior art and teaching reference fail to disclose the first target comprises:
a pin coupled to the rotating shaft; and 
a cylindrical head disposed at an end portion of the pin and having a pair of different magnetic poles.
Prior art and teaching reference fail to disclose or suggest these limitations recited in independent claims 1 and 13. Therefore, independent claims 1 and 13 are allowable. Claims 2-5, 7-12, 14, and 16-18 are also allowable by virtue of their dependencies from claims 1 and 13 accordingly.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792. The examiner can normally be reached 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/SAN M AUNG/Examiner, Art Unit 3657                                                                                                                                                                                                        

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657